 



Exhibit 10.11
RealNetworks, Inc. 2005 Stock Incentive Plan
Non-Qualified Stock Option Terms and Conditions
     Non-Qualified Stock Option Terms and Conditions (the “Agreement”) made and
entered into as of the effective date (the “Grant Date”) set forth in the Notice
of Grant of Stock Options and Option Agreement attached hereto (the “Notice of
Grant”), by and between RealNetworks, Inc., a Washington corporation (the
“Company”), and you (the “Optionee”) pursuant to the RealNetworks, Inc. 2005
Stock Incentive Plan (the “Plan”). Capitalized terms not defined in this
Agreement have the meanings ascribed to them in the Plan.
     1. Grant of Stock Option. The Company hereby grants to the Optionee
pursuant to the Plan an option (the “Option”) to purchase, subject to the terms
of this Agreement and the Plan the number of Shares set forth in the Notice of
Grant at the purchase price per Share set forth in the Notice of Grant (the
“Option Exercise Price”).
     2. Non-Qualified Stock Option. The Option is a non-qualified stock option
and is not intended to qualify as an incentive stock option under Section 422 of
the Code.
     3. Expiration Date. The Option expires on the seventh anniversary of the
Grant Date (the “Expiration Date”) and must be exercised on or before the
earlier of the Expiration Date or the date on which this Option is terminated in
accordance with the provisions of Sections 5 and 6.
     4. Vesting. Except as otherwise provided herein, the vesting schedule
applicable to the Option shall be as set forth in the Notice of Grant, and the
Option may only be exercised to the extent that it is vested. The Option shall
cease to vest upon the Optionee’s termination of employment, and may be
exercised after the date of the Optionee’s termination of employment only as set
forth Sections 5 and 6. Notwithstanding the foregoing, the Committee may, in its
discretion, accelerate the date that any installment of the Option vests.
     5. Termination of Employment.
          (a) Termination Other Than for Cause. If the Company terminates the
employment of the Optionee for any reason other than for Cause (as defined in
paragraph (c) of this Section) and the Option is not fully vested, the next
installment of the Option scheduled to vest (if any) shall vest on a pro rata
basis for the portion of the year elapsed since the date on which the vesting of
the option commences or the last anniversary thereof, expressed in full months
(the “Pro Rata Portion”), provided that the Optionee executes and delivers a
Settlement Agreement and Release (“Release”) satisfactory to the Company before
the Effective Date (as defined in the Release).
               If the employment of the Optionee terminates, other than by
reason of death or disability (as defined in Section 6) or termination by the
Company for Cause (as defined in paragraph (c) of this Section), the Option
shall expire and may no longer be exercised after three months from the
termination of the Optionee’s employment, but in no event later than the
Expiration Date. For purposes hereof, employment shall not be considered as
having terminated during any leave of absence if the leave of absence has been
approved in writing by the Company; in the event of any unpaid leave of absence,
vesting of the Option shall be suspended (and the unpaid portion of the leave of
absence shall be added to all vesting installment dates) unless otherwise
determined by the Committee.
          (b) Termination for Cause. If the employment of the Optionee is
terminated by the Company for Cause (as defined below), the Option shall expire
and may no longer be exercised to any extent whatsoever.
          (c) Cause. For purposes of this Agreement, “Cause” means conduct
involving one or more of the following: (i) the conviction of the Optionee, or
plea of nolo contendere by the Optionee to, a felony or misdemeanor involving
moral turpitude; (ii) the indictment of the Optionee for a felony or misdemeanor
involving moral turpitude under the federal securities laws; (iii) the
substantial and continuing failure of the Optionee after written notice thereof
to render services to the Company in accordance with the terms or requirements
of the Optionee’s employment for reasons other than illness or incapacity;
(iv) the willful misconduct or gross negligence by the Optionee; (v) fraud,
embezzlement, theft, misrepresentation or dishonesty by the Optionee involving
the Company or any Subsidiary, or willful violation by the Optionee of a policy
or procedure of the Company, resulting in any case in significant harm to the
Company; or (vi) the Optionee’s violation of any confidentiality or
non-competition agreements with the Company or its Subsidiaries.

1



--------------------------------------------------------------------------------



 



     6. Death; Disability.
          (a) Death. If the Optionee’s employment terminates due to the
Optionee’s death, the Option will fully vest on the date of termination of
employment and may be exercised by the Optionee’s estate, legal representative
or beneficiary to whom the Option has been transferred pursuant to Section 10,
at any time within one (1) year after the date of death.
          (b) Disability. If the Optionee’s employment is terminated by reason
of his or her disability, the Option may be exercised, to the extent vested on
the date employment terminates, at any time within one (1) year after such
termination of employment, but not later than the Expiration Date. For purposes
hereof, “disability” means “permanent and total disability” as defined in
Section 22(e)(3) of the Code.
     7. Exercise of Option. The Option may be exercised by written notice to the
Company or to such agent as the Company shall designate. The notice shall state
the election to exercise the Option, the number of Shares for which it is being
exercised and shall be signed by the person or persons so exercising the Option.
The Option may not be exercised unless such exercise is in compliance, to the
reasonable satisfaction of the Company with all applicable federal and state
securities laws as in effect on the date of exercise. The Option may not be
exercised as to fewer than 100 Shares unless it is exercised as to all Shares as
to which the Option is then exercisable.
     The exercise notice must be accompanied by payment of the full exercise
price of the Shares for which the Option is being exercised, or evidence of
satisfaction of one of the alternative payment methods set forth on Section 8,
and the Company shall deliver a certificate or certificates representing such
Shares, or cause such Shares to be delivered electronically, as soon as
practicable after the notice shall be received. The Company may postpone such
delivery until it receives satisfactory proof that the issuance of such Shares
will not violate any of the provisions of the Securities act of 1933, as
amended, or the Exchange Act, any rules or regulations of the Securities and
Exchange Commission (the “SEC”) promulgated thereunder, or the requirements of
applicable state law relating to authorization, issuance or sale of securities,
or until there has been compliance with the provisions of such acts or rules.
The Optionee understands that the Company is under no obligation to register or
qualify the Shares with the SEC, any state securities commission or any stock
exchange to effect such compliance. The certificate or certificates shall be
registered in the name of the person or persons so exercising the Option (or, if
the Option is exercised by the Optionee and the Optionee shall so request in the
notice exercising the Option, shall be registered in the name of the Optionee
and another person jointly, with right of survivorship). In the event the Option
shall be exercised, pursuant to Section 6 hereof, by any person or persons other
than the Optionee, such notice shall be accompanied by appropriate proof of the
right of such person or persons to exercise the Option.
     8. Payment of Exercise Price.
          (a) Payment Options. The exercise price of the Option shall be paid by
one or any combination of the following forms of payment:
               (i) in cash, or by check payable to the order of the Company; or
               (ii) delivery of an irrevocable and unconditional undertaking,
satisfactory in form and substance to the Company, by a creditworthy broker to
deliver promptly to the Company sufficient funds to pay the exercise price, or
delivery by the Optionee to the Company of a copy of irrevocable and
unconditional instructions, satisfactory in form and substance to the Company,
to a creditworthy broker to deliver promptly to the Company cash or a check
sufficient to pay the exercise price; or
               (iii) by delivery of Shares having a Fair Market Value equal as
of the date of exercise to the exercise price, subject to paragraph (b) and in
accordance with procedures established by the Committee, provided the Shares are
then traded on a national securities exchange or on the NASDAQ Stock Market (or
successor trading system).
               (b) Limitations on Payment by Delivery of Shares. The Optionee
may not pay any part of the exercise price hereof by transferring Shares to the
Company unless such Shares have been owned by the Optionee free of any
substantial risk of forfeiture for at least six months unless otherwise
determined by the Committee, are free and clear of all liens, claims,
encumbrances or security interests.
     9. Option Not Transferable. The Option is not transferable or assignable
except by will or by the laws of descent and distribution. During the Optionee’s
lifetime only the Optionee can exercise the Option.

2



--------------------------------------------------------------------------------



 



     10. No Obligation to Continue Employment. Neither the Plan, this Agreement,
nor the grant of the Option imposes any obligation on the Company or its
Subsidiaries to continue the Optionee’s employment, or limit in any way the
rights of the Company or a Subsidiary to terminate the Optionee’s employment at
any time.
     11. No Rights as Shareholder. The Optionee shall have no rights as a
stockholder with respect to any Shares subject to the Option until such time as
the Optionee has satisfied all of the requirements of this Agreement for the
delivery of Shares pursuant to the exercise of the Option. Except as is
expressly provided in the Plan with respect to certain changes in the
capitalization of the Company, no adjustment shall be made for dividends or
similar rights for which the record date is prior to such date of exercise.
     12. Adjustment for Capital Changes. The Plan contains provisions covering
the treatment of options in the event of mergers, stock splits, spin-offs and
certain other corporate transactions. Provisions in the Plan for such adjustment
are hereby made applicable hereunder and are incorporated herein by reference.
     13. Change in Control. Provisions regarding a Change in Control are set
forth on Appendix A.
     14. Withholding. Prior to the issuance of Shares pursuant to the exercise
of the Option the Optionee must pay to the Company, or make satisfactory
provision to the Company for payment of, any federal, state or local withholding
taxes required by law to be withheld in respect of the Option. The Optionee
agrees that the Company may withhold such taxes from the Optionee’s wages or
other remuneration. In the discretion of the Company, the taxes may be withheld
in kind from the Shares deliverable to the Optionee on exercise of the Option.
     15. Policy on the Avoidance of Insider Trading. The Optionee acknowledges
that he/she has received and read the RealNetworks Policy on the Avoidance of
Insider Trading, and, if applicable, the Addendum to the Policy on the Avoidance
of Insider Trading, and the Optionee agrees to comply with the Policy’s terms,
together with the Addendum, if applicable.
     16. Miscellaneous.
          (a) Notices. All notices hereunder shall be in writing and shall be
deemed given when sent by certified or registered mail, postage prepaid, return
receipt requested, if to the Optionee, to the address indicated on the signature
page below or at the most recent address shown on the records of the Company,
and if to the Company, to the Company’s principal office, attention of the
Corporate Secretary.
          (b) Entire Agreement; Modification. This Agreement and the Plan
constitute the entire agreement between the parties relative to the subject
matter hereof, and supersedes all understandings between the parties relating to
the subject matter of this Agreement. This Agreement may be modified, amended or
rescinded only by a written agreement executed by both parties.
          (c) Cost of Litigation. In any action at law or in equity to enforce
any of the provisions or rights under this Agreement, the unsuccessful party to
such litigation, as determined by the court in a final judgment or decree, shall
pay the successful party or parties all costs, expenses and reasonable
attorneys’ fees incurred by the successful party or parties (including without
limitation costs, expenses and fees in any appellate proceedings), and if the
successful party recovers judgment in any such action or proceeding, such costs,
expenses and attorney’s fees shall be included as part of the judgment.
          (d) Severability. The invalidity, illegality or unenforceability of
any provision of this Agreement shall in no way affect the validity, legality or
enforceability of any other provision.
          (e) Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, including the Optionee’s heirs, executors, administrators and legal
representatives.
          (f) Governing Law. This Agreement shall be governed by and interpreted
in accordance with the laws of the State of Washington, without giving effect to
the principles of the conflicts of laws thereof.

3



--------------------------------------------------------------------------------



 



APPENDIX A
Change in Control
     Notwithstanding anything contained herein to the contrary, if (i) the
Option is continued, assumed, converted or substituted for immediately following
the Change in Control and (ii) within twenty-four (24) months after a Change in
Control the Optionee’s employment is terminated by the Company or its successor
without Cause or by the Optionee for Good Reason, all of the Shares subject to
the Option shall be vested immediately and the Option may be exercised at any
time within twenty-four (24) months following such termination, but not later
than the Expiration Date. Furthermore and notwithstanding anything contained
herein to the contrary, if the Option is not continued, assumed, converted or
substituted for immediately following the Change in Control, all of the Shares
subject to the Option shall vest immediately upon the Change in Control and the
Option may be exercised at any time within twelve (12) months thereafter. The
Option shall be considered to be continued, assumed, converted or substituted
for:

  (A)   if there is no change in the number of outstanding Shares and the Change
in Control does not result from the consummation of a merger, consolidation,
statutory share exchange, reorganization or similar form of corporate
transaction, there are no changes to the terms and conditions of this option
that materially and adversely affect this option, including the number of Shares
subject to the Option and the exercise price of the option; or     (B)   if
there is a change in the number of outstanding Shares and/or the Change in
Control does result from the consummation of a merger, consolidation, statutory
share exchange, reorganization or similar form of corporate transaction: (1) the
Shares subject to the Option and the exercise price of the option are adjusted
in a manner which is not materially less favorable than as provided under
Section 424(a) of the Code and regulations thereunder, (2) if applicable, the
Shares subject to the Option are converted into the common stock of the Parent
Corporation or, if there is no Parent Corporation, the Surviving Corporation (as
such terms are defined below), and (3) there are no other changes to the terms
and conditions of this option that materially and adversely affect the Option.

     For purposes of this Agreement:
          “Change in Control” means the occurrence of any one of the following
events:
          (i) during any period of twenty-four (24) consecutive months,
individuals who, at the beginning of the period constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to the
initial public offering whose election or nomination for election was approved
by a vote of at least a majority of the Incumbent Directors then on the Board
(either by a specific vote or by approval of the proxy statement of the Company
in which such person is named as a nominee for director, without written
objection to such nomination) shall be an Incumbent Director; provided, however,
that no individual initially elected or nominated as a director of the Company
as a result of an actual or threatened election contest with respect to
directors or as a result of any other actual or threatened solicitation of
proxies by or on behalf of any person other than the Board shall be deemed to be
an Incumbent Director;
          (ii) any “person” (as such term is defined in the Exchange Act and as
used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 35% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (the “Company Voting Securities”); provided,
however, that the event described in this paragraph (ii) shall not be deemed to
be a Change in Control by virtue of any of the following acquisitions: (A) by
the Company or any subsidiary, (B) by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any subsidiary, (C) by any
underwriter temporarily holding securities pursuant to an offering of such
securities, (D) pursuant to a Non-Qualifying Transaction, as defined in
paragraph (iii), or (E) by any person of Voting Securities from the Company, if
a majority of the Incumbent Board approves in advance the acquisition of
beneficial ownership of 35% or more of Company Voting Securities by such person;
          (iii) the consummation of a merger, consolidation, statutory share
exchange, reorganization or similar form of corporate transaction involving the
Company or any of its subsidiaries that requires the approval of the Company’s
stockholders, whether for such transaction or the issuance of securities in the
transaction (a “Business Combination”), unless immediately following such
Business Combination: (A) more than 50% of the total voting power of (x) the
corporation resulting from such Business Combination (the “Surviving
Corporation”), or (y) if applicable, the ultimate parent corporation that
directly or indirectly has beneficial ownership of 100% of the voting securities
eligible to elect directors of the Surviving Corporation (the “Parent
Corporation”), is represented by Company Voting Securities that were outstanding
immediately prior to such Business Combination (or, if applicable, is
represented by shares into which such Company Voting Securities were converted
pursuant to such Business Combination), and such voting power among the holders
thereof is in substantially the same proportion as the voting power of such
Company Voting Securities among the holders thereof immediately prior to the
Business Combination, (B) no person (other than any

4



--------------------------------------------------------------------------------



 




employee benefit plan (or related trust) sponsored or maintained by the
Surviving Corporation or the Parent Corporation), is or becomes the beneficial
owner, directly or indirectly, of 35% or more of the total voting power of the
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
and (C) at least half of the members of the board of directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
following the consummation of the Business Combination were Incumbent Directors
at the time of the Board’s approval of the execution of the initial agreement
providing for such Business Combination (any Business Combination which
satisfies all of the criteria specified in (A), (B) and (C) above shall be
deemed to be a “Non-Qualifying Transaction”); or
          (iv) the shareholders of the Company approve a plan of complete
liquidation or dissolution of the Company or the consummation of a sale of all
or substantially all of the Company’s assets.
          Notwithstanding the foregoing, a Change in Control shall not be deemed
to occur solely because any person acquires beneficial ownership of more than
35% of the Company Voting Securities as a result of the acquisition of Company
Voting Securities by the Company which reduces the number of Company Voting
Securities outstanding; provided, that if after such acquisition by the Company
such person becomes the beneficial owner of additional Company Voting Securities
that increases the percentage of outstanding Company Voting Securities
beneficially owned by such person, a Change in Control of the Company shall then
occur.
          “Good Reason” means:
          (i) a reduction by the Company or its successor of more than 10% in
the Optionee’s rate of annual base salary as in effect immediately prior to such
Change in Control;
          (ii) a reduction by the Company or its successor of more than 10% of
the Optionee’s individual annual target or bonus opportunity; or
          (iii) any requirement of the Company that Optionee be based anywhere
more than fifty (50) miles from Optionee’s primary office location at the time
of the Change in Control and more than fifty (50) miles from Optionee’s
principal residence at the time of the Change in Control.

5